ANDERSON, J.
(dissenting). — While I am not disposed to take issue with the opinion of the Chief Jus*591tice to the effect that an answer, when filed as authorized by the statute, becomes a part of the record without any affirmative action of the court, yet I think that, in order for it to do so, it must be filed at a time fixed by law, else with the consent of the court to the filing of same, and unless it is filed, as authorized by the statute or with the consent of the court, it is not a legal answer, and does not become a part of the record, and cannot be regarded as binding on the plaintiff, unless, he treats it as an answer by contesting same, or otherwise recognizes it as such. The garnishee can, as matter of right, file an answer at any time before a judgment nisi is rendered against him, but when he defaults in the first instance, and because of his failure to answer, within the time for doing so, a judgment nisi is rendered he has no right to file his answer except under the terms of section 4324 of the Code of 1907, and which is within the first three days of the next term of the court, not sooner or later, but during said three days. If he files his answer at this time, it might operate ipso facto to set aside the conditional judgment and Avithout any action of the court, and an answer so filed Avould no doubt become a part of the record; but Avhen the garnishee suffers a default judgment against him, as for want of an ansAver, he cannot file an ansAver except during the first three days of the next term, unless he first gets the court to set aside the judgment nisi and permit him to file an answer and Avhich must be done in open court. Says the court in the case of Talladega Co. v. McDonald, 97 Ala. 512, 12 South. 36: “The answer may be filed at any time before judgment for Avant of an answer is claimed or alloAved. And even after judgment nisi has been rendered for Avant of an ansAver, we would not doubt the power of the court to set aside such judgment, and to permit the answer to be made upon a *592later day of the term.” This case does not hold that leave would have to he obtained to file the answer Avithin the first three days of the next term as authorized by the statute, but it does intimate very strongly that it cannot be filed during the term of the rendition of the conditional judgment, without the consent of the court and until the conditional judgment is set aside. In the case at bar, the judgment nisi Avas rendered at the fall term 1896, and Avhich said term adjourned February 13, 1897. Notice was issued to the garnishee to show cause at the next term why the judgment nisi should not be made absolute. And which said term convened the 3d Monday in February,"1897. The garnishee did not respond to the citation or avail himself of the statute, by ansAver in g within the first three days of the next term, but understood to answer by merely lodging a paper Avith the clerk toAvards the last moments of the original term and Avithout obtaining the consent of the court. This paper so filed Avas not an authorized answer, and could not operate to cut the plaintiff off of the right to contest, because the contest Avas not interposed during the term of AAdiich said paper, puroting to be an ansAver, Avas filed. The plaintiff should not be precluded by such an unauthorized ansAver, as it had the right, after getting a judgment nisi to rely upon the statute and to see what would be done by the garnishee Avithin the first three days of the next term of the court, and was not chargeable Avith notice of a paper merely lodged with the clerk during the original term, and which Avas not filed in open court or with the consent of the court. I do not think that the plaintiff lost its right to contest, by failing to do so during the October term of 1896, simply because the garnishee filed this paper with the clerk before the adjournment of said term, and it is my opinion, that the judgment of the city court should be *593reversed. The opinion of the Chief Justice holds the plaintiff up to the letter of the law as to the interposition of the contest, hut fails to apply the same rule to the garnishee, and I think that, before the garnishee can invoke a literal compliance with the statute against the' plaintiff, he must have complied with the letter of the law as to filing his answer. I concurred in the opinion of the Chief Justice originally, but did so under a misconception of the facts, and was under the impression that the answer in question was filed in a manner and time authorized by the statute. Nor do I concur in the statement that an oral answer cannot be contested, and T therefore dissent from the majority holding.